Title: Abigail Adams 2d to John Thaxter, 25 May 1781
From: Adams, Abigail (daughter of JA and AA)
To: Thaxter, John


     
      Braintree may 25 1781
     
     My mamma has so often reminded me of a deficiency in politeness in not replying to your letter which is now too long out of date to answer, that I can no longer withstand her frequent solicitations, and an opportunity offering by Mr. Charles Storer I am prevailed upon to take your attention from more important subjects to the perusal of a letter which will afford no pleasure but as it will give me an opportunity of receiveing an answer.
     Were I to form an opinion of the whole circle of Mr. Storers acquaintance by the number of too or three I should judge their regret to be great upon his leaving America. There are so few Gentlemen in these days of modern refinement who arrive at the age of twenty; before they are Characterised for some fashionable vice; and we so rarely meet with persons before that age that pass their time in the rigid Schools of Virtue; that you cannot wonder at the wish exprest for his continuance in his native Country.
     Methinks I might have been favoured in the course of eighteen months past with a letter had you wished for a revival of your former correspondence; if it will admit of the term. I can claim no title to such a favour; upon the Score of merrit; tho the advantage I might have received would have laid me under a greater obligation then I could have returned.
     Our sweet Eliza has for these too years past enjoyed a very unequal State of health; a gloomy disposition of mind has prevailed at times, within these few months her chearfulness has returned; and her health restored in a great degree. A mind so susceptible of the distresses of others as hers; will meet with a greater degree of pain then pleasure in this Life. The greatest pleasure she can receive must result from her own goodness of heart.
     The vissit which was proposed my makeing at Hingham before you left us has never been accomplished. Your Mammas ill health this winter has only prevented me. Mr. Rice has at last drawn the prize in the matrimonial Lottery; past a short time in the Society of his Lady; and returned to camp to take a part in the next campaign.
     I shall tire your patience with a detail of events perhaps uninteresting to you, whose time is taken up in the important pursuits of buisness or pleasure; but if a few moments can be spared from either or both may I ask it as a favour that they may be employed in pointing out the many foibles that are conspicuous in this letter from your young friend.
    